Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2468 Page 1 of 17




                             UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF MICHIGAN

WILLIAM G. WIZINSKY,

      Plaintiff,

vs.                                                  Case No. 19-cv-00894
                                                     Hon. Janet T. Neff
                                                     Magistrate Judge Sally J. Berens

LEELANAU COUNTY, PAUL HUNTER,
STEVE PATMORE, DOUG SCRIPPS,                         ** ORAL ARGUMENT REQUESTED**
DENISE DUNN, DEBORAH VANPELT,
GARY FREDERICKSON, GAYLEN
LEIGHTON, TODD HOOGLAND,
DICK KOENIG, PETER WOLCOTT,
NORM GOLM and BRIGID HART

      Defendants.
                                                                                         /

WILLIAM G. WIZINSKY                           ROSATI SCHULTZ JOPPICH
Plaintiff in Pro Se                           & AMTSBUECHLER PC
250 Pleasant Cove Drive                       By: MATTHEW J. ZALEWSKI (P72207)
Novi, MI 48377                                Attorneys for Leelanau County and Paul
(248) 219-1220                                Hunter, Only
wwizinsky@aol.com                             27555 Executive Drive, Suite 250
                                              Farmington Hills, MI 48331-3550
                                              (248) 489-4100/FAX (248) 489-1726
                                              mzalewski@rsjalaw.com
                                                                                         /
                   DEFENDANTS LEELANAU COUNTY AND PAUL HUNTER’S
                               MOTION FOR SANCTIONS

                          ***ORAL ARGUMENT REQUESTED***

          Defendants, LEELANAU COUNTY and PAUL HUNTER, through their attorneys,

ROSATI, SCHULTZ, JOPPICH & AMTSBUECHLER, PC, and pursuant to Fed. R. Civ. P. 11,

moves this Court to enter an Order awarding sanctions to Defendants, and to grant any other

relief deemed appropriate.
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2469 Page 2 of 17




       In support of this motion, the County relies on the reasons stated in the attached Brief in

Support, and also those presented in the County’s and Mr. Hunter’s Brief in Support of its

Motion to Dismiss and/or for Judgment on the Pleadings. (ECF No. 14.)

       Concurrence in this Motion was sought on December 2, 2019, by way of providing

Plaintiff with a copy of the Motion pursuant to Rule 11’s safe harbor provision. To date,

Plaintiff has not dismissed his claims or otherwise concurred in the relief sought herein,

necessitating the filing of this Motion.

                                            Respectfully submitted,

                                            ROSATI SCHULTZ JOPPICH
                                            & AMTSBUECHLER PC

                                            s/ Matthew J. Zalewski____________
                                            MATTHEW J. ZALEWSKI (P72207)
                                            27555 Executive Drive, Ste. 250
                                            Farmington Hills, MI 48331
                                            (248) 489-4100
                                            Attorney for Leelanau County
                                            mzalewski@rsjalaw.com

DATED: January 7, 2020




                                                2
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2470 Page 3 of 17




                          UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF MICHIGAN

WILLIAM G. WIZINSKY,

      Plaintiff,

vs.                                           Case No. 19-cv-00894
                                              Hon. Janet T. Neff
                                              Magistrate Judge Sally J. Berens

TOWNSHIP OF LEELANAU
and LEELANAU COUNTY,                          *ORAL ARGUMENT REQUESTED*

      Defendants.
                                                                                 /

WILLIAM G. WIZINSKY                     ROSATI SCHULTZ JOPPICH
Plaintiff in Pro Se                     & AMTSBUECHLER PC
250 Pleasant Cove Drive                 By: MATTHEW J. ZALEWSKI (P72207)
Novi, MI 48377                          Attorneys for Leelanau County and Paul
(248) 219-1220                          Hunter, Only
wwizinsky@aol.com                       27555 Executive Drive, Suite 250
                                        Farmington Hills, MI 48331-3550
                                        (248) 489-4100/FAX (248) 489-1726
                                        mzalewski@rsjalaw.com
                                                                                 /


                           BRIEF IN SUPPORT OF
            DEFENDANT LEELANAU COUNTY’S MOTION FOR SANCTIONS

                     ***ORAL ARGUMENT REQUESTED***
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2471 Page 4 of 17




                                   STATEMENT OF FACTS

         Defendants Leelanau County and Paul Hunter (“Defendants”) hereby incorporate by

reference and rely upon the Statement of Facts provided in support of their Motion to Dismiss.1

(ECF No. 14.) This litigation centers on an act of the County by which it issued a Certificate of

Occupancy (“C of O”) in 2018 for a structure on Plaintiff’s property with a condition that the

structure not be used as a dwelling. At the time of the County’s decision, the structure had

defects including lack of proper toilet, sewage, and water infrastructure, rendering the structure

uninhabitable. In addition, Leelanau Township (the “Township”) had denied a land use permit

which would be required to occupy the structure.          Though Plaintiff had a right to file

administrative appeals of the Township’s and County’s decisions, he did not. Likewise, although

Plaintiff challenges the tax classification and valuation of his property, he never filed a tax

appeal with the local board of review and/or the Michigan Tax Tribunal.

         Plaintiff filed a Complaint related to this matter on March 12, 2019. Wizinsky v.

Township of Leelanau et. al., W.D. Mich. Case No. 19-cv-00191 (“Wizinsky(1)”) That

Complaint alleges an unconstitutional taking (Count I) and a violation of substantive due process

(Count II). The County filed a Motion to Dismiss and/or for Judgment on the Pleadings on

October 30, 2019, and concomitantly served Plaintiff with a proposed Motion for Sanctions

under the safe harbor provision of Fed. R. Civ. P. 11. As Plaintiff did not dismiss the Complaint

within 21 days, the County subsequently filed its Rule 11 motion.

         Plaintiff filed the instant Complaint on October 25, 2019. (ECF No. 1.) The County is

again a Defendant, together with County Building Official Paul Hunter and numerous separately-

represented individual Defendants associated with Leelanau Township and the HOA.



1
    The County’s Motion to Dismiss is hereby incorporated by reference pursuant to FRCP 10(c).
                                                2
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2472 Page 5 of 17




        The Complaint alleges 15 counts. Counts 1 and 2 are identical to the two counts in

Wizinsky(1), and are without factual or legal merit for all of the same reasons as the County has

argued in both Wizinsky(1) and its Motion to Dismiss this case. Counts 12 and 13 (in part) allege

violations of federal criminal statutes, while Counts 5, 6, 7, 8, 9, and 11 assert claims under

Michigan criminal statutes. Count 3 asserts breach of contract, alleging a contractual relationship

developed at the time that Plaintiff paid for and received a building permit. Count 10 alleges

unlawful expenditure of tax dollars, but appears to be solely directed toward the non-County co-

Defendants. Count 4 alleges a state law claim of tortious interference with a contract. Count 14

alleges a violation of the Fair Housing Act, and Count 15 is a R.I.C.O. claim.

        Many of the Complaint’s 750+ paragraphs consist of Plaintiff complaining that he thinks

he got a raw deal in a Settlement Agreement in a state nuisance lawsuit entitled The Shores

Homeowners Association and Leelanau Township v. William G. Wizinsky and Ann M. Wizinsky,

Leelanau County Circuit Court Case No. 18-10192-CZ (Ex. 1), which was approved by the

Township Board on March 21, 2019 (Ex. 2) – prior to Plaintiff serving Wizinsky(1) on the

County. Plaintiff claims that he felt he had to sign the Settlement Agreement for reasons

including, “Plaintiff knows from experience in Detroit, when corrupt government insists you all

you land they will always win.” (ECF No. 1, ¶ 329, 331.) Among other terms, the Settlement

Agreement puts limits on the occupancy of the structure on Plaintiff’s property, and provides that

the Property must be sold by September 30, 2021, and/or the structure removed from the

property. (Ex. 1.) Through this Complaint, Plaintiff appears to ask this Court to take

superintending control or exercise some form of appellate jurisdiction over the state court so as

to vacate or alter the Settlement Agreement. The County Defendants have never been part of the

state action.


                                                3
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2473 Page 6 of 17




       On September 4, 2019, the Township and HOA filed a Motion for Entry of Order in the

Leelanau County Circuit Court. The motion requested that the Circuit Court enter a pocket

judgment mentioned in the Settlement Agreement based on the Wizinskys’ alleged breach of the

Settlement Agreement. On October 22, 2019, Leelanau County Circuit Court Judge Kevin

Elsenheimer entered a Decision and Order Granting the Township and HOA’s motion. (Ex. 3,

10-22-19 Leelanau County Court Order.) The Decision and Order concluded that the Wizinskys

had breached the Settlement Agreement, and ordered the structure to be removed within ninety

days. (Ex. 3, p. 3-4.)

Plaintiff’s E-Mail & Media Campaign Against the County

       After Plaintiff filed Wizinsky(1), the County became aware of an incendiary mass e-mail

campaign being waged by Plaintiff. On August 8, 2019 Plaintiff sent an e-mail to a wide range

of recipients including numerous County employees. (Ex. 4.) Similar e-mails were sent to

recipients including a group of Michigan State University professors, media outlets, and local

chambers of commerce. (See Ex. 5.) Plaintiff’s communication also indicated that he was also

sending materials to the Michigan Senate. (Ex. 4.) The message assails the Township, Shores

Homeowners Association (“HOA”), and County, essentially claiming that they are racist and

have been discriminating against him since adopting an African American child. (It is important

to note that, in 2018, Plaintiff filed a request with the Michigan Department of Civil Rights to

investigate the County, Township, and HOA for discrimination, but the Department closed the

file due to lack of any credible evidence to support Plaintiff’s allegations.) Plaintiff implored

readers to “Tell the County/Township Public Officials and the Shores, that you want my property

rights restored to as they were prior to the adoption of my daughter.” (Ex. 4, p. 3.)


                                                 4
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2474 Page 7 of 17




        On August 10, 2019, Plaintiff forwarded the same message to the County Sheriff with a

personal note to him. Plaintiff stated, “my goal is to buy email lists for the entire county.” (Ex.

6, p. 3.)

        An especially troubling communication was sent by Plaintiff on August 27, 2019. (Ex. 7,

8-27-19 e-mail.) In that mass e-mail, Plaintiff stated that he had hired a public relations firm and

planned to send his e-mails to 21,000 people throughout Leelanau, Benzie, and Grand Traverse

Counties. He also included some ominous directed toward the County that clearly expressed his

desire to harm the County:

        If my property rights are not restored by September 26, 2019, my 61st birthday, by
        nullification of the settlement agreement and a C.O.O. issued as a home: my next
        step will be more aggressive and not just hurting the reputation of the community
        but to property values and the probably to the local economy.

        I plan on putting a billboard in Lansing, MI with another email blast to the area.
        Obviously the message is complicated for I-75, but will be read by pedestrians
        and cars at lights and such. The goal is to get news coverage.

        LEELANAU TOWNSHIP/COUNTY OFFICIAL USING TAX DOLLARS
        FORCED WHITE COUPLE OFF PROPERTY OF 29 YEARS AFTER THEY
        ADOPTED AN AFRICAN AMERICAN CHILD. PUBLIC OFFICIALS
        ACTIONS INSURES [sic] THE SHORES REMAINS AN ALL-WHITE
        COMMUNITY.

        LET THE COUNTY KNOW YOUR DISAPPROVAL BY VACATIONING
        ELSEWHERE, AND BY NOT PURCHASING PRODUCTS PRODUCED IN
        THE COUNTY.

(Ex. 7, p. 3.)

        Plaintiff also foreshadowed an escalation of his campaign, and specifically against

County officials as follows:

        Then at the end of October we will move to the Federal Level.

        I plan on putting up a billboard in Washington D.C. with an accompanying e-mail
        blast.


                                                 5
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2475 Page 8 of 17




        LEELANAU TOWNSHIP/COUNTY LEADERS DOUG SCRIPTS AND CHET
        JANIK USING TAX DOLLARS FORCED WHITE COUPLE OFF PROPERTY
        OF 29 YEARS AFTER THEY ADOPTED AN AFRICAN AMERICAN CHILD.
        PUBLIC OFFICIALS ACTIONS INSURES [sic] THE SHORES REMAINS AN
        ALL-WHITE COMMUNITY.

(Ex. 7, p. 3.)

        This message was followed-up the next day with one curiously asserting that “The

Federal Court has pretty much ordered the County to issue the Certificate of Occupancy as a

home.” (Ex. 8, 8-29-19 e-mail.) As this Court is aware, however, this case is only at its

beginning stages and the Court has done no such thing. Instead, the last action of the Court had

been to adjourn the Rule 16 conference to allow the parties to explore settlement of this matter.

The August 29, 2019 e-mail goes on to repeat its unfounded allegations of racism against the

County in an especially vile manner:

        So how does a N*****2 get a permit in Leelanau County. The process is; he has
        to file a discrimination complaint with the State of Michigan Civil Rights
        Division and they have to order the County to issue a permit:3

                                       *    *       *

        How do N***** get a corrected Certificate of Occupancy? A Federal Judge has
        to order the County to issue it!4

                                       *    *       *

        Finally if the Leelanau County people are hurt economically, socially, or
        reputation. It is on the Shores and the public officials named. You will be
        blamed for your horrible behavior against my family! Your re-election and job
        security will be the least of your problems. I AM NOT GOING AWAY!

(Ex. 8.)


2
  Un-redacted text included in the attached exhibit.
3
  The County has never been ordered by the Michigan Civil Rights Division to issue a permit.
As noted above, a 2018 request by Plaintiff to investigate the County was closed out for lack of
credible evidence.
4
  Neither this Court nor any other Federal Court has ordered the County to issue a Certificate of
Occupancy.
                                                6
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2476 Page 9 of 17




        By September 8, 2019, after the HOA had filed its motion to enforce the Settlement

Agreement in the state lawsuit, Plaintiff sent out another e-mail that primarily targeted the

Township and HOA, but also encouraged readers to “Email the people below if you do not want

your tax dollars wasted on such nonsense and if you believe The Shores should return the money

to the Township.” (Ex. 9, 9-8-19 e-mail.) The list of e-mail addresses included that of the County

Administrator and County Building Official. (Ex. 9, p. 7.)

        As evidenced by the attached e-mails, the above excerpts are just a small sampling of the

content of Plaintiffs’ relentless campaign against the County, Township, and HOA. The exhibits

also do not include the many attachments accompany several of these e-mails, which included

documents he has presented to the state when seeking investigation of his unfounded allegations

of civil rights violations.

The Complaint Admits that it is Plaintiff’s Intention to Harm the County

        Alarmingly, Plaintiff admits in his Complaint that he wishes to do harm to the County.

He alleges that he “has started a boycott of Leelanau County/Township because of government

sponsored and unlawfully funded racism” (ECF No. 1, ¶724), that he “went to Kroger who

carries Leelanau County products” (ECF No. 1, ¶725), that he hired an advertising company to

send out “21,000” e-mails (ECF No. 1, ¶730), and that he passed out “four hundred brochures”

(ECF No. 1, ¶ 736).

        Most alarmingly, Plaintiff asserts, “This evidence is to be used to boycott the economy of

Leelanau County . . . until resignation of Defendants are exposed and forced to resign to prevent

future discrimination.” (ECF No. 1, ¶ 739.) Also, “With the billboards, media campaign, mass

e-mails, prior to trial Defendants actions have and will affect interstate commerce with Plaintiff’s

boycott.” (ECF No. 1, ¶ 742.) As such, Plaintiff’s Complaint could be construed as effectively


                                                 7
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2477 Page 10 of 17




admitting that this litigation is one tool in a broader attempt to extract political concessions from

the County.

Plaintiff’s Request for Concurrence in a “Motion for Summary Disposition”

       On November 27, 2019, Plaintiff sent all Defense counsel an e-mail seeking concurrence

in an intended “Motion for Summary Disposition” with respect to his state law claims of

embezzlement (Count 9) and violation of the Michigan Constitution (Count 10). Plaintiff

indicated that he intends to as this Court to set aside the Settlement Agreement and to take

various actions to investigate the Township. The County has declined to concur. In the same e-

mail, the County Defendants’ counsel requested concurrence in a Motion to Dismiss the entire

Complaint, citing grounds including that this Court has no jurisdiction over the state court

Settlement Agreement. If Plaintiff files his motion (or any others thereafter), Defendants ask that

this motion be construed to include an award that includes all fees and costs incurred in

responding to those motions.

The Motion to Dismiss and Motion for Sanctions

       The County filed its Motion to Dismiss December 2, 2019. (ECF No. 14.) The County

simultaneously served this Motion on Plaintiff under the Rule 11 safe harbor provision.

       As discussed more thoroughly below and in the County’s Motion to Dismiss and/or for

Judgment on the Pleadings, Plaintiff lacks standing to raise his takings and substantive due

process claims due to failure to obtain a final decision via administrative appeal of the County’s

decision(s), and/or those claims otherwise fail on the merits for reasons including but not limited

to Plaintiff’s lack of a protected property right, the County’s legitimate interest in enforcing

applicable codes, and Plaintiff’s inability to show that he has been deprived any lawful use of his

property. The balance of Plaintiff’s claims fail for reasons including but not limited to failure of


                                                 8
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2478 Page 11 of 17




claims brought under criminal statutes to state a civil cause of action, insufficient pleading of

Fair Housing Act and RICO claims against the County Defendants, and immunity provided by

Michigan law.

          Given that Plaintiff’s Complaint lacks any basis in fact or law, was mooted by the

Settlement Agreement before it was even served on the County Defendants, and appears to be

part of an ongoing harassment campaign against the County Defendants, the County Defendants

respectfully request that this Court impose sanctions against Plaintiff, pursuant to Fed. R. Civ. P.

11, as well as award any other relief the Court deems appropriate.

                                           ARGUMENT

I.        This Court should impose sanctions against Plaintiff, pursuant to Federal Rule of
          Civil Procedure 11(b).

          “Rule 11 imposes on attorneys a duty to reasonably investigate factual allegations and

     legal contentions before presenting them to the court.” Penn, LLC v Prosper Bus. Dev. Corp.,

     773 F3d 764, 766 (6th Cir 2014). This duty equally applies to pro se plaintiffs. See, e.g.,

     Golyar v. McCausland, 738 F.Supp 1090, 1098. (W.D. Mich. 1990.)

          Specifically, Rule 11(b) provides:

          By presenting to the court a pleading ... or other paper – whether by signing,
          filing, submitting, or later advocating it – an attorney or unrepresented party
          certifies that to the best of the person's knowledge, information, and belief,
          formed after an inquiry reasonable under the circumstances:

              (1) it is not being presented for any improper purpose, such as to
              harass, cause unnecessary delay, or needlessly increase the cost of
              litigation;

              (2) the claims, defenses, and other legal contentions are warranted by
              existing law or by a non-frivolous argument for extending, modifying, or
              reversing existing law or for establishing new law;




                                                 9
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2479 Page 12 of 17




           (3) the factual contentions have evidentiary support or, if specifically so
           identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and

           (4) the denials of factual contentions are warranted on the evidence or, if
           specifically so identified, are reasonably based on belief or a lack of
           information.

Fed. R. Civ. P. 11(b). (emphasis added). “If, after notice and a reasonable opportunity to

respond, the Court determines that Rule 11(b) has been violated, the court may impose an

appropriate sanction on any attorney, law firm, or party that violated the rule or is responsible for

the violation. The reviewing court may impose a sanction consisting of “an order directing

payment ... of some or all of the reasonable attorneys' fees and other expenses incurred as a direct

result of the violation.” Fed. R. Civ. P. 11(c)(2).

       Rule 11 mandates that a party and his attorney inquire into the viability of a pleading

before it is signed. The language of the rule emphasizes the responsibility of the signing attorney

to investigate the facts and law before filing pleadings with the court. Fed. R. Civ. P. 11(b).

After that time, both counsel and the party retain a continuing responsibility to review pleadings

for their conformity with Rule 11, and to dismiss an action when it becomes evident that they no

longer comply with Rule 11. Herron v. Jupiter Transportation Company, 858 F.2d 332, 336 (6th

Cir. 1988). Failure to do so warrants the imposition of sanctions against the offending party

and/or attorney when a reasonable inquiry would have disclosed that the pleading was lacking in

factual support or unwarranted by existing law. Id. (See, also, Golyar v. McCausland, supra.)

       The test for imposing Rule 11 sanctions is whether the conduct at issue was objectively

reasonable under the circumstances. Tropf v. Fidelity Nat. Title Ins. Co, 289 F.3d 929, 939 (6th

Cir. 1995); Albright v. Upjohn Co., 788 F.2d 1217, 1221 (6th Cir. 1986). Rule 11 has been

amended to reduce the reluctance of courts to impose sanctions for pleading abuses, with the


                                                  10
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2480 Page 13 of 17




goal of diminishing the number of frivolous claims filed. Advisory Committee Note, Fed. R.

Civ. P. 11. As the 6th Circuit held in INVST Financial Group, Inc. v Chem-Nuclear Systems, Inc,

815 F.2d 391, 401 (6th Cir 1987):

       The 1983 amendment to Rule 11 removed much of the district court's discretion
       in imposing sanctions; Rule 11 now mandates the imposition of sanctions if the
       underlying conduct is found to violate the Rule. The standard by which
       conduct is judged has become more stringent as well; a showing of “good faith”
       will no longer be sufficient to avoid sanctions.

       The conduct of counsel that is the subject of sanctions will be measured by an
       objective standard of reasonableness under the circumstances.

(internal cites omitted) (emphasis added). Likewise, a finding of subjective bad faith is not

required to trigger imposition of an award of sanctions. Rentz v Dynasty Apparel Industries, Inc,

556 F3d 389, 396 (6th Cir 2009); Herron v Jupiter Transp Co, 858 F.2d at 334-335.

Furthermore, where a court finds that Rule 11 has been violated, sanctions are mandated. Such

sanctions may appropriately include payment of the opposing party's costs and attorney fees.

       Here, Plaintiff’s Complaint violates Rule 11(b)(2) and (b)(3) because the claims asserted

against the County Defendants were clearly without any legal or factual merit at the time the

original Complaint was filed, those original claims continue to lack merit as pled in the instant

new Complaint, and the newly-introduced allegations are largely not even civil claims or are

pled against the County Defendants without any plausible factual basis. In his Complaint,

Plaintiff raises a takings claim and a substantive due process claim against the County, arising

from the County’s issuance of a Certificate of Occupancy in 2018 restricting the use of the

structure on his property for a dwelling.      As discussed more thoroughly in the County

Defendants’ Motion to Dismiss and/or for Judgment on the Pleadings, Plaintiff lacks standing to

bring these claims because he never timely appealed the County’s decision to restrict the C of O

to the board of appeals (and the time for doing so has long since passed). Arnett v. Myers, 281

                                               11
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2481 Page 14 of 17




F.3d 552, 562 (6th Cir. 2002), citing Williamson County Regional Planning Commission v.

Hamilton Bank of Johnson City, 473 U.S. 172, 186 (1985); Seguin v. City of Sterling Heights,

968 F.2d 584, 588 (6th Cir. 1992). Nor did he appeal an underlying land use permit by the

Township to the Township Zoning Board of Appeals. Moreover, to the extent that he claims that

his tax classification and valuation constitute a taking or substantive due process violation, again

he did not appeal his valuation to the board of review and/or Michigan Tax Tribunal, which has

exclusive jurisdiction over such matters. Mich. Comp. Laws § 205.731. Further, he lacks a

protected property right as is required to raise a due process claim since he has no vested right in

an unlawful use. Silver v. Franklin Township Bd. of Zoning Appeals, 966 F.2d 1031, 1036 (6th

Cir. 1992); Seguin, 968 F.2d at 591. And, the takings claim fails on the pleadings because

Plaintiff has not lost all use of his property, nor even a portion of any lawfully established

existing use since Plaintiff never even sought final inspections to obtain a C of O for the

structure as it existed in 1992. Penn Central Transportation Company v. City of New York, 438

U.S. 104, 124 (1978).

       Counts 5-9 and 11-13 all are brought under state or federal criminal statutes. Given the

amount of research Plaintiff appears to have put in to drafting the Complaint, even he as a pro se

Plaintiff should have known that criminal statutes do not provide civil causes of action.

Moreover, as Plaintiff’s past effort to have the state investigate the County for civil rights

violations to no avail, that reality combined with the reasons contained in the County

Defendants’ motion to dismiss should have made it obvious to him that he did not have a cause

of action for discrimination against the County Defendants under the Fair Housing Act or 42

U.S.C. § 1982. Further, Plaintiff’s research into RICO claims should have made it clear to him

that the requirement for actions to affect interstate commerce cannot be satisfied through his own


                                                12
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2482 Page 15 of 17




visits to Kroger to get them to sign on to his personal boycott of products that happen to be made

in Leelanau County.

       Moreover, it is clear from reading the Complaint that Plaintiff is trying to use this action

to collaterally attack and circumvent the state court Settlement Agreement by asserting claims

premised on his allegation that his structure should be granted a full C of O. Plaintiff should

know that federal courts do not have appellate jurisdiction over the state courts. This Court is

precluded from entertaining a claim that arrives in the posture of a collateral attack. See, e.g.,

Pratt v. Ventas, Inc., 365 F.3d 514, 521-522 (6th Cir. 2004).

       Courts in this Circuit have awarded sanctions in similar circumstances. For instance, in

Dutka v. Rosenthal, No. 96-1134, 1997 WL 225510 (6th Cir. May 1, 1997) (Ex. 10), the Court

affirmed an award of sanctions against the plaintiff and his counsel where, as here, the action

appeared to have been a "spite type of lawsuit" and plaintiff's attorney based the filed Complaint

on legally indefensible positions. Similarly, in Kallok v. Boardman Local Sch. District Bd. of

Educ., 24 F.Appx. 496, 498 (6th Cir. 2001) (Ex. 11), the plaintiff's attorney was sanctioned under

Rule 11 where he failed to offer an explanation as to why a controlling case should not apply. Id.

Plaintiff here has similarly failed in this regard and sanctions should be imposed.

       Because Plaintiff has failed to dismiss his frivolous and unfounded claims the County

Defendants, defense counsel has been forced to spend numerous hours defending against these

claims, including the recent filing of a Motion to Dismiss and/or for Judgment on the Pleadings,

a response to Plaintiff’s Motion to Consolidate Wizinsky(1) with this case, and potentially a

response to Plaintiff’s “Motion for Summary Disposition.” The County is entitled to relief for

being required to defend this litigation which was brought for the improper purpose of harassing

the County (as evidenced by Plaintiffs’ relentless ill-willed mass e-mail campaign against the


                                                13
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2483 Page 16 of 17




County and the Complaint’s own allegations), and which has been perpetuated to “cause

unnecessary delay” and to “needlessly increase the cost of litigation.          Fed. R. Civ. P.

11(b)(1)&(2).

       By filing two Complaints on the same matter, Plaintiff clearly has no intention of ceasing

to use this Court as a vehicle for his campaign, and likely intends to only further escalate this

matter. Consequently, Rule 11 sanctions are warranted in this matter to deter Plaintiff from

continuing to pursue these claims. It should have been clear to Plaintiff and/or his former

attorney from the outset of Wizinsky(1) were not warranted by existing law or facts. But, even if

Plaintiff were to be given the benefit of the doubt in Wizinsky(1), that should not extend to his

duplication of those same counts and all the additional frivolous claims in Wizinsky(2) that come

across as an abuse of the judicial system. Consequently, Defendant respectfully requests that this

Honorable Court impose sanctions in the form of costs and attorneys fees pursuant to FRCP

11(b), and along with an award of any other relief that the Court determines to be fair, just and

equitable.

       Defense counsel provided a copy of this Motion for Sanctions to Plaintiff on December 2,

2019 and, as of the date of filing of this Motion, Plaintiff has failed to withdraw his Complaint

against the County. Therefore, the County has met its twenty-one (21) day “safe harbor”

requirement pursuant to FRCP 11(c)(2).

                                          CONCLUSION

       WHEREFORE, Defendants Leelanau County and Paul Hunter respectfully request that

this Honorable Court enter an Order granting its Motion for Sanctions and award any other

additional relief that the Court finds appropriate.




                                                 14
Case 1:19-cv-00894-JTN-SJB ECF No. 44 filed 01/07/20 PageID.2484 Page 17 of 17




                                                Respectfully submitted,
                                                ROSATI SCHULTZ JOPPICH
                                                & AMTSBUECHLER PC

                                                s/ Matthew J. Zalewski____________
                                                MATTHEW J. ZALEWSKI (P72207)
                                                27555 Executive Drive, Ste. 250
                                                Farmington Hills, MI 48331
                                                (248) 489-4100
                                                Attorney for Defendant Leelanau County
                                                mzalewski@rsjalaw.com

 DATED: January 7, 2020


                   CERTIFICATE OF COMPLIANCE WITH L.CIV.R. 7.3

        I hereby certify that this Brief was created using Microsoft Word version 1909, and that

the Brief contains 4,200 words in the text and footnotes, exclusive of the caption, index,

signatures, and this certificate.

                                                s/Matthew J. Zalewski


                                    CERTIFICATE OF SERVICE
        I hereby certify that on December 2, 2019, I served the foregoing paper upon William

Wizinsky, acting in pro se, at the address indicated in the caption by United States Postal Service

and by email to wwizinsky@aol.com; and on January 7, 2020 I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send notification of such

filing to plaintiff, acting in Pro Se, and all counsel of record.

                                                ROSATI SCHULTZ JOPPICH
                                                & AMTSBUECHLER PC
                                                s/ Matthew J. Zalewski____________
                                                MATTHEW J. ZALEWSKI (P72207)
                                                Attorney for Defendant Leelanau County
                                                mzalewski@rsjalaw.com



                                                   15
